DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed 5/12/2021 has been entered. Claims 1, 3, 8, 9, 11, 12, 14, 15, 17, 18, and 20 stand amended. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, 2, 5-10, 13, 15, 16, 19, and 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (namely, a mental process) without significantly more. The claim(s) recite(s) determining, by one or more processors of a data processing system, a subject of each document of a plurality of documents received from a repository as a result of a search of information stored in the repository, wherein the search is a search of the Internet based on a search request received from a requester (determine the subject of a document is a mental process that may be 
determining, by one or more processors, a contributor who is associated with, and is not an author of, each respective document received as a result of the search, wherein each contributor is independently selected from the group consisting of a provider of comments on content of the respective document, a reviewer of the respective document, a provider of a rating of the content of the respective document, and combinations thereof (to determine a contributor to a document is a mental process that may be performed by a human mind without assistance; note that the limitations merely reciting that the limitation is accomplished on a generic computer [i.e. ‘by one or more processors of a data processing system’] is not sufficient to limit the claim from reciting a mental process because the claim can be carried out by humans without a computer);
 querying, by the one or more processors, each contributor as to a veracity of each respective document (to query a contributor is a mental process that may be performed by a human mind without assistance, and indeed absent any further limitations as to the technical implementation, requires only the communication of humans; note that the limitations merely reciting that the limitation is accomplished on a generic computer [i.e. ‘by one or more processors of a data processing system’] is not sufficient to limit the claim from reciting a mental process because the claim can be carried out by humans without a computer); 

 
 receiving, by the one or more processors, a plurality of credentials of each contributor (to receive credentials of a contributor is a mental process that may be performed by a human mind without assistance, and indeed absent any further limitations as to the technical implementation, requires only the communication of humans; note that the limitations merely reciting that the limitation is accomplished on a generic computer [i.e. ‘by one or more processors of a data processing system’] is not sufficient to limit the claim from reciting a mental process because the claim can be carried out by humans without a computer);

confirming, by the one or more processors, each credential of each contributor, resulting in a confirmation that each contributor is genuine and that each credential of each contributor is accurate (to confirm the credentials of a contributor is a mental process that may be performed by a human mind without assistance, and indeed absent any 
 and prior to said determining the subject of each received document, publishing to the Internet, by the one or more processors, signatures comprising signed content of each respective document signed by the contributor associated with each respective document (to sign a document and publish it is a mental process that may be performed by a human mind without assistance, and indeed absent any further limitations as to the technical implementation, requires only the signatures of humans; note that the limitations merely reciting that the limitation is accomplished on a generic computer [i.e. ‘by one or more processors of a data processing system’] is not sufficient to limit the claim from reciting a mental process because the claim can be carried out by humans without a computer.).
This judicial exception is not integrated into a practical application because the abstract idea is merely recited to be implemented on a generic computer that communicates with the internet. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations requiring searching the internet and publishing information to the internet, absent any specific technical limitation, amount to well understood, routine, and conventional computer functions (i.e. receiving and transmitting data over a network, see MPEP 2106.05(d), which cites to relevant precedent including buySAFE, Inc. v. Google, Inc., 765 F.3d 
Further, although not relied upon here because the broadest reasonable interpretation of the claim does not require a digital cryptographic signature, the generation of a digital cryptographic signature is well-understood, routine, and conventional in the computer and networking arts, as taught by Webopedia (“Digital signatures are especially important for electronic commerce and are a key component of most authentication schemes.”). [Examiner notes that, besides the nature of the reference as a general encyclopedia, the reference also shows that the entry for a digital signature was added to the reference in 1997]
With regard to claims 9 and 15, they are substantially similar to claim 1 and accordingly are rejected under similar reasoning.

In regard to claim 2, the additional limitations (“ensuring, by the one or more processors, that each signature comprising the signed content of each respective document is valid.”) are further directed to a mental process because verifying a signature is a mental process that can be performed by a human without assistance.
With regard to claims 10 and 16, they are substantially similar to claim 2 and accordingly are rejected under similar reasoning.

In regard to claim 5, the additional limitations (“each credential of each contributor is independently selected from the group consisting of a type of education of the contributor, previous experience of the of the contributor, a current title of the 
With regard to claims 13 and 19, they are substantially similar to claim 5 and accordingly are rejected under similar reasoning.

In regard to claim 6, the additional limitations (“one of the contributors is a provider of comments on content of the respective document.”) serve only to tie the invention to a specific field of use (i.e. specific types of contributors that are to be considered, none of which are incapable of being evaluated by a human mind without assistance)

In regard to claim 7, the additional limitations (“one of the contributors is a reviewer of the respective document.”) serve only to tie the invention to a specific field of use (i.e. specific types of contributors that are to be considered, none of which are incapable of being evaluated by a human mind without assistance).
With regard to claim 20, it is substantially similar to claim 7 and accordingly are rejected under similar reasoning.

In regard to claim 8, the additional limitations serve only to tie the invention to a specific field of use (i.e. specific types of contributor education that are to be considered, none of which are incapable of being evaluated by a human mind without assistance). In particular, the claim recites classifying an education type of an author of each respective document as being formal education, self-taught, or experience as indicative of an expertise level of the author of each respective document, wherein said classifying comprises determining whether the education type is formal education, determining whether the education type is self-taught, and determining whether the education type is experience (to determine an education level of a contributor is a mental process that may be performed by a human mind without assistance; note that the limitations merely reciting that the limitation is accomplished on a generic computer [i.e. ‘by one or more processors of a data processing system’] is not sufficient to limit the claim from reciting a mental process because the claim can be carried out by humans without a computer)
In regard to claims 14 and 20, they are substantially similar to claim 8 and accordingly are rejected under similar reasoning.




Allowable Subject Matter
Claim 3, 4, 11, 12, 17 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 5/12/2021 have been fully considered but they are not persuasive. 
In regard to applicant’s argument regarding the previous rejection of claims 1,2, 5-10, 13-16, 19-20 under 35 U.S.C. 101 (see applicant’s remarks, pages 15-20 filed 5/12/2021), applicant’s argument and analysis does not properly represent the rejection made and the broadest reasonable scope of the claims.
Specifically, applicant’s analysis regarding step 2A of the analysis is flawed (see applicant’s arguments, page 19-20). While the analysis in prong one is correct and the claims recite an abstract idea, applicant’s assertion that the abstract idea is integrated into a practical application is not persuasive.  While the step of publishing data to the internet may not be practically performed without the use of a computer, the use of a computer does not itself mean that the limitations do not recite an abstract idea. In this instance, the computer is invoked only generically in its ordinary capacity (i.e. to transmit data; see MPEP 2106.05(f), “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or 
Step 2B determines if the claim amounts to ‘significantly more’ than the identified abstract idea. The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations requiring a key component of most authentication schemes.”). [Examiner notes that, besides the nature of the reference as a general encyclopedia, the reference also shows that the entry for a digital signature was added to the reference in 1997]
Accordingly, the rejection of claims 1, 2, 5-10, 13, 15, 16, 19, and 20 under 35 USC 101 is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Conclusion




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Webopedia teaches that a digital signature is widely used and has been known in the art for many years.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR GANGER whose telephone number is (571)272-0270.  The examiner can normally be reached on 10:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167